DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5-11, and 16-22, in the reply filed on 11/29/2021 is acknowledged.
Claims 1-3, 5-11, and 16-22 will be examined on the merits herein.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 6/26/2020, 2/1/2021, 10/7/2021, 11/2/2021, and 11/29/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11, and 16-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the ratio of photoluminescence peak intensity at 452 nm of the habit modified crystals of zinc oxide to that of non-habit modified zinc oxide is at least 5”.  It is not clear if the limitation is requiring a mixture of habit modified crystals of zinc oxide and non-habit modified zinc oxide (i.e. two distinct species of ZnO are present) in the claimed composition or if the clause is reciting an inherent property of the habit modified crystals of zinc oxide.  For purposes of examination, the clause will be interpreted as reciting an inherent property of the habit modified crystals of zinc oxide
Claims 2-3, 5-11, and 16-22 are rejected for depending on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 9-11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chawrai et al. (US 2016/0128944, of record).

Although Chawrai et al. teaches a composition with zinc pyrithione and ZnO, and sugguests that the active agents can be coated with a coating layer, where the coating layer can be a mixture of a lipid and a protein, such as sericin, whey protein, zein, casein, and albumin, and suggests that the shape can be a nanometer sized disc, the reference does not does not exemplify the instant embodiments.  
However, regarding claims 1 and 5, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a protein such as sericin, whey protein, zein, casein, and albumin to form a habit modified zinc oxide, as Chawrai et al. teaches coated active agents and teaches that zinc oxide can be selected as an active agent along with zinc pyrithione.  Further, Chawrai et al. teaches that the particle shape can be selected from a group which includes a disc, and prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  Further, MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the size ranges overlap on the instantly claimed particle size.  Regarding the limitation, “wherein the ratio of photoluminescence peak intensity at 452 nm of the habit modified crystals of zinc oxide to that of non-habit modified zinc oxide is at least 5”, note the interpretation set forth above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  As the prior art renders obvious the claimed the habit modified crystals of zinc oxide, a person of ordinary skill in the art would reasonably expect the material to have the same inherent spectra.
Regarding claim 9, Chawrai et al. teaches that the composition can include a carrier (see [0171]).
Regarding claims 10 and 11, Chawrai et al. teaches that the composition can be a soap, face wash, shampoo, or conditioner (see [0173]).
Regarding claim 21, Chawrai et al. teaches that the compoisition can have a pH of 2-10 (see [0180]). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
.

Claims 1, 5-11, 16-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chawrai et al. (US 2016/0128944) in view of Hidaka (US 2011/0070275).
The teachings of Chawrai et al. have been set forth above.  
Chawrai et al. does not teach the amounts of zinc oxide and zinc pyrithione with sufficient specificity to render obvious.
Hidaka teaches a composition with an ultrafine zinc oxide particles and zinc pyrithione that has anti-dandruff effects (see abstract).  Hidaka teaches that the ultrafine zinc oxide has an average particle diameter of 0.01 to 0.15μm and is 1 to 50 parts by weight per 100 parts by weight of the zinc pyrithione (see [0024]). Hidaka teaches that the zinc oxide and zinc pyrithione are formulated in a shampoo at 0.2-2% by weight for the formulation in order to prevent dandruff (see [0042]).  Using the ratio of 50 parts of ZnO to 100 parts by weight zinc pyrithione and a 2% by weight addition to the shampoo, Hidaka teaches 0.67% by weight of the zinc oxide particles and 1.33% by weight of the zinc pyrithione.
Regarding claims 6, 7, and 16-19, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 0.67% by weight of the zinc oxide particles and 1.33% by weight of the zinc pyrithione as taught by Hidaka in the composition of Chawrai et al.  One would be motivated to do 
Regarding claim 8, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the ratio of 1 to 50 parts by weight zinc oxide per 100 parts by weight of the zinc pyrithione (i.e. a ratio of less than 1:1) as taught by Hidaka in the composition of Chawrai et al.  One would be motivated to do so with a reasonable expectation of success as Hidaka teaches the ratio of zinc particles and zinc pyrithione can be successfully utilized to formulate an anti-dandruff shampoo, and Chawrai et al. teaches the use of habit modified zinc oxide particles and zinc pyrithione in personal care compositions including shampoos.

Claims 1, 5, 9-11, 20, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chawrai et al. (US 2016/0128944) in view of Lei et al. (US 2005/0118276).
The teachings of Chawrai et al. have been set forth above.  
Chawrai et al. does not specifically teach the zinc pyrithione has a particle size of 0.25-8µm.
Lei et al. teaches a composition, a personal care composition, preferably a shampoo, comprising coated particles of a salt of pyrithione (see abstract).  Lei et al. teaches zinc pyrithione with a median particle size of 0.47µm (see [0035]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-11, and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 14-15 of copending Application No. 16/772,481 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/772,481 is drawn to an 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Melissa L Fisher/Primary Examiner, Art Unit 1611